DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claims 15-20 are objected to because of the following informalities.
Claim 15 recites, at lines 5 and 9, “identifying” and “collapsing.” This appears to be a typographical error. Applicant may have intended “identify” and “collapse.”
Claims 16-20 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,019,967 by Wheeler et al. (hereinafter referred to as “Wheeler”). 
Regarding claim 1, Wheeler discloses:
a method comprising: identifying a first execution bubble at a first stage of ...[a pipeline] and a first stall condition at a second stage of the...[pipeline] (Wheeler discloses, at claim 1, elements a) and b), detecting a bubble in a first pipeline segment and a stall in a second pipeline segment.); and 
in response to identifying the first execution bubble and the first stall condition, collapsing the first execution bubble (Wheeler discloses, at claim 1, element c), compressing the bubble.).
Wheeler, col. 14, lines 20-34), which includes an ALU (Wheeler at col. 15, lines 16-22.). 
It would have been obvious to include Wheeler’s bubble compression techniques, which apply to pipelines generally, to an ALU pipeline specifically. The benefits taught by Wheeler as being associated with bubble compression in CPU pipelines generally, i.e., improved throughput, as discussed, e.g., at col. 4, lines 11-14, would be similarly realized in an ALU pipeline. The benefits are not tied to any particular hardware implementation, but are generally tied to multi-stage pipelines. This modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 2, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises executing a first instruction at a third stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a first instruction at a third stage of the pipeline.).

Regarding claim 3, Wheeler, as modified, discloses the elements of claim 2, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises executing a second instruction at a fourth stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a second instruction at a fourth stage of the pipeline, since each stage executes a different instruction in a given cycle. See, e.g., Figure 9.).

Regarding claim 4, Wheeler, as modified, discloses the elements of claim 2, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises issuing a second instruction to the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses issuing a second instruction to the pipeline during the first stall condition.).

Regarding claim 6, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler also discloses:
wherein: identifying the first execution bubble comprises identifying the first execution bubble in response to identifying an invalid instruction executing at the ALU (Wheeler discloses, at col. 3, line 62-col. 4, line 5, bubbles introduced by stalls result from long-latency and dependency hazards, i.e., invalid instructions.).

Regarding claim 8, Wheeler discloses:
a method, comprising: in response to detecting a first stall condition at a first stage of...[a pipeline]: collapsing a first execution bubble at a second stage of the...[pipeline] by executing a first instruction at a third stage of the ...[pipeline] during the first stall condition (Wheeler discloses, at claim 1, detecting a stall in a first pipeline segment and collapsing a bubble in a second stage of the pipeline. Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a first instruction at a third stage of the pipeline. As disclosed at Table 2, this occurs during the stall.).
Wheeler does not explicitly disclose that the pipeline is an ALU, or ALU pipeline. However, Wheeler discloses that the pipeline is a pipelined CPU (Wheeler, col. 14, lines 20-34), which includes an ALU (Wheeler at col. 15, lines 16-22.). 
It would have been obvious to include Wheeler’s bubble compression techniques, which apply to pipelines generally, to an ALU pipeline specifically. The benefits taught by Wheeler as being associated with bubble compression in CPU pipelines generally, i.e., improved throughput, as discussed, e.g., at col. 

Regarding claim 9, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises executing a second instruction at a fourth stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a second instruction at a fourth stage of the pipeline, since each stage executes a different instruction in a given cycle. See, e.g., Figure 9.).

Regarding claim 10, Wheeler, as modified, discloses the elements of claim 9, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises executing instructions at stages of the ALU prior to the second stage during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing instructions at those stages.).

Regarding claim 11, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler also discloses:
wherein: collapsing the first execution bubble comprises issuing a second instruction to the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses issuing a second instruction to the pipeline during the first stall condition.).

Regarding claim 13, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler also discloses:
identifying the first execution bubble in response to identifying an invalid instruction executing at the ALU (Wheeler discloses, at col. 3, line 62-col. 4, line 5, bubbles introduced by stalls result from long-latency and dependency hazards, i.e., invalid instructions.).

Regarding claim 15, Wheeler discloses:
a processing unit, comprising: ...[a pipeline] comprising: a plurality of stages; and ...  control unit configured to: identifying a first execution bubble at a first stage of an arithmetic logic unit (ALU) and a first stall condition at a second stage of the ...[pipeline (Wheeler discloses, at claim 1, a pipelined processor having control means configured to, at elements a) and b), detect a bubble in a first pipeline segment and a stall in a second pipeline segment.); and 
in response to identifying the first execution bubble and the first stall condition, collapsing the first execution bubble (Wheeler discloses, at claim 1, element c), compressing the bubble.).
Wheeler does not explicitly disclose that the pipeline is an ALU, or ALU pipeline. However, Wheeler discloses that the pipeline is a pipelined CPU (Wheeler, col. 14, lines 20-34), which includes an ALU (Wheeler at col. 15, lines 16-22.). 
It would have been obvious to include Wheeler’s bubble compression techniques, which apply to pipelines generally, to an ALU pipeline specifically. The benefits taught by Wheeler as being associated with bubble compression in CPU pipelines generally, i.e., improved throughput, as discussed, e.g., at col. 4, lines 11-14, would be similarly realized in an ALU pipeline. The benefits are not tied to any particular hardware implementation, but are generally tied to multi-stage pipelines. This modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 16, Wheeler, as modified, discloses the elements of claim 15, as discussed above. Wheeler also discloses:
wherein the ALU control unit is configured to: collapse the first execution bubble by executing a first instruction at a third stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses executing a first instruction at a third stage of the pipeline.).

Regarding claim 17, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler also discloses:
collapse the first execution bubble by executing a second instruction at a fourth stage of the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses issuing a second instruction to the pipeline during the first stall condition.).

Regarding claim 18, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler also discloses:
collapse the first execution bubble by issuing a second instruction to the ALU during the first stall condition (Wheeler discloses, at col. 5, lines 9-12, filling in bubbles by allowing the stages prior to the stalled stage to move, which discloses issuing a second instruction to the pipeline during the first stall condition.).

Regarding claim 20, Wheeler, as modified, discloses the elements of claim 15, as discussed above. Wheeler also discloses:
identify the first execution bubble comprises identifying the first execution bubble in response to identifying an invalid instruction executing at the ALU (Wheeler discloses, at col. 3, line 62-col. 4, line 5, bubbles introduced by stalls result from long-latency and dependency hazards, i.e., invalid instructions.).

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of US Publication No. 2007/0067608 by Lofgren et al. (hereinafter referred to as “Lofgren”). 
Regarding claim 5, Wheeler, as modified, discloses the elements of claim 2, as discussed above. Wheeler does not explicitly disclose stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU (Lofgren discloses, at ¶ [0054], a clock transition which causes data to be operated on at stages that have valid data. As disclosed at ¶ [0061], the stall persists throughout the collapsing of the bubble, and, at ¶ [0054], data is not propagated from invalid stages.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s stalling of stages in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Regarding claim 7, Wheeler, as modified, discloses the elements of claim 1, as discussed above. Wheeler does not explicitly disclose identifying a second execution bubble at a third stage of an arithmetic logic unit (ALU) and a second stall condition at a fourth stage of the ALU; and in response to identifying the second execution bubble and the second stall condition, collapsing the second execution bubble.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
identifying a second execution bubble at a third stage of an arithmetic logic unit (ALU) and a second stall condition at a fourth stage of the ALU; and in response to identifying the second execution bubble and the second stall condition, collapsing the second execution bubble (Lofgren discloses, at Figures 4A-4C, multiple bubbles and stalls and collapsing the bubbles.).


Regarding claim 12, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler does not explicitly disclose stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU (Lofgren discloses, at ¶ [0054], a clock transition which causes data to be operated on at stages that have valid data. As disclosed at ¶ [0061], the stall persists throughout the collapsing of the bubble, and, at ¶ [0054], data is not propagated from invalid stages.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s stalling of stages in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Regarding claim 14, Wheeler, as modified, discloses the elements of claim 8, as discussed above. Wheeler does not explicitly disclose in response to detecting a second stall condition at a fourth stage of an arithmetic logic unit (ALU): collapsing a second execution bubble at a fifth stage of the ALU by executing a second instruction at the third stage of the ALU during the first stall condition.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
in response to detecting a second stall condition at a fourth stage of an arithmetic logic unit (ALU): collapsing a second execution bubble at a fifth stage of the ALU by executing a second instruction (Lofgren discloses, at Figures 4A-4C, multiple bubbles and stalls and collapsing the bubbles by executing corresponding upstream instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s collapsing of multiple bubbles in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Regarding claim 19, Wheeler, as modified, discloses the elements of claim 16, as discussed above. Wheeler does not explicitly disclose stall the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU.
However, in the same field of endeavor (e.g., removing bubbles) Lofgren discloses:
stalling the third stage of the ALU in response to collapsing the first execution bubble and in response to determining the first stall condition persists at the second stage of the ALU (Lofgren discloses, at ¶ [0054], a clock transition which causes data to be operated on at stages that have valid data. As disclosed at ¶ [0061], the stall persists throughout the collapsing of the bubble, and, at ¶ [0054], data is not propagated from invalid stages.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler’s bubble compression to include Lofgren’s stalling of stages in order to improve performance “by preventing bubbles from consuming switching power while propagating through the pipeline.” See, e.g., Lofgren, ¶ [0014].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 5325495 by McLellan discloses new instructions being fed into a pipeline while a stall condition persists. 
US 20180365057 by Neild discloses preventing ALU pipeline stalls.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183